Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 10-11, 13, 21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (2013/0239512).
Per claims 1-2, 10-11, Yang (figures 2-4) shows a timber framework and a roof structure for a roof, reinforced by C-section metal beams (the metal jacket) fixed to one or both sides of the framework, in which at at least one corner of the framework (figure 19), the C-sections overlap and at at least one C-section flange is locally removed to allow contact between the overlapping portions (figure 19) in which the framework is generally triangular(figure 18).
Per claims 4, 13, Yang shows the metal beams follow the outline of the framework.
Per claim 21, Yang further shows the metal beams (the metal jacket) are deeper than the framework as seen in the plane of the framework (inherently as it covers the framework and having a larger outer dimensions than the framework).

Claim(s) 18-20, are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Partridge (3969869).
Partridge figures 7-9, shows a roof framework including a dormer window framework with an apex corner(at the corner of 80 and 88 and 84) reinforced by a plate (76 or 88 or 84 or 80) for the inner apex corner of a dormer framework, the plate having a central part (80) with two arms (88 and 84) extending at an obtuse angle, means to attach the plate to the said apex corner, and an upstanding flange (86) to the inward side of the central part, serving to reinforce the plate and to afford a surface for later application of finishing when the dormer is complete (able to function as claimed).
Per claim 19, Partridge further shows the apex corner is reinforced on each side by such a plate (the double  of each parts 88, 94; 80, 86; 74, 84 surrounding the apex of the framework).
Per claim 20, Partridge further shows each plate is fixed to the framework by screws (96, col 4 line 44-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Partridge (3969869).
Yang shows all the claimed limitations except for the fixing includes bolts passing through the framework.
Yang further discloses the use of pre-punched holes to allow for use of screws and nailing as needed.
Partridge (col 4 lines 44-50) discloses the well-known use of screws, bolts, adhesives, rivets, welding to fasten roof truss members together.
It would have been obvious to ne having ordinary skill in the art at the time of filing of the invention to modify Yang’s structure to show bolts passing through the framework instead of screws since it would enhance the attachment of the jacket to the wooden core and provide the same function of connecting the jacket to the core as screws and nails, and the use of any of these well-known fasteners to fasten truss members together would have been obvious to one with ordinary skill in the art as they provide the same function of fastening truss members together as taught by Partridge.
Claims 7-8, 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Omar (2461916).
Per claims 7, 16, Yang (figure 18) shows all the claimed limitations except for at at least one of the corners of the framework, the C-sections are joined together by a hinge piece which has two legs engaging with the respective C-sections.
It would have been obvious to ne having ordinary skill in the art at the time of filing of the invention to modify Yang’s figure 4 to show at at least one of the corners (410) of the framework, the C-sections are joined together by a hinge piece which has two legs engaging with the respective C-sections as taught by Omar to hingedly connect two roof section together to allow for quick erection of the roof while the foldability enable easy transportation of the framework.
Per claims 8, 17, Yang et al as modified by Omar further shows at at least one of the corners, the C-sections that meet there have end caps(31 taught by Omar) with inclined or rounded surfaces so that the end caps abut and can be bolted together.
Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Partridge (3969869).
Yang shows all the claimed limitations except for the framework has one side of the triangle missing and a frame for a dormer inserted.
Partridge figure 9, discloses a framework for a dormer part(116), the framework has one side of the triangle missing and a frame for a dormer(116) inserted.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Yang’s structure to show the framework has one side of the triangle missing and a frame for a dormer inserted as taught by Partridge in order to form a roof having a dormer to allow for sunlight into the interior of the building.
Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Partridge (3969869).
Yang shows all the claimed limitations except for a dormer part, the upper, obtuse, joint of which is additionally reinforced by a plate on at least one side, the plate having an upstanding reinforcing flange forming a diagonal in the obtuse joint region.
Partridge figure 9, discloses a dormer part(116), the upper, obtuse, joint of which is additionally reinforced by a plate(80, 86) on at least one side, the plate having an upstanding reinforcing flange (74, 84) forming a diagonal in the obtuse joint region.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Yang’s structure to show a dormer part, the upper, obtuse, joint of which is additionally reinforced by a plate on at least one side, the plate having an upstanding reinforcing flange forming a diagonal in the obtuse joint region as taught by Partridge in order to form a roof having a dormer to allow for sunlight into the interior of the building.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
There was no double patenting rejection of claims 1-20 based on 10985819.  The remark was assumed to have been a typo.
With respect to Yang, the reference shows C-section metal beams as claimed.  The beams of Yang, wrap around the framework.  The beams thus are fixed to one or both sides of the framework as claimed.
With respect to claims 18-20, Partridge shows the claimed limitations as set forth above.  The two arms (88, 84, figure 7) are at an obtuse angle when they intersect.  The claimed limitations do not set forth the point of origin of the arms or which angle (inner/outer) of the intersection.  An intersection with an angle in figure 7, creates acute and obtuse angles.  The reference thus shows the claimed obtuse angle.  The reference also shows the claimed plate (76 or 88 or 84 or 80).  There is insufficient claimed limitation to differentiate the claimed plate from either part (76, 88 or 84 or 80).  The claimed limitations also do not have specifics as to the location/connection of the plate with respect to the arms.  The reference also shows the claimed upstanding flange ( 86).  The claims are reasonably broadly interpreted to read on the references as set forth above.  If applicant intends for the claimed limitations to have more specifics, applicant is encouraged to be more specifics in the claims.  
The 103 rejections are also proper as the 102 are proper.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/30/22